—In a matrimonial action in which the parties were divorced by a judgment dated October 31, 1995, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Schmidt, J.), entered May 23, 1997, in favor of Adrienne Flipse Hausch and against him awarding Adrienne Flipse Hausch the sum of $6,800 for services rendered as a Law Guardian in the matrimonial action.
Ordered that the judgment is affirmed, without costs or disbursements.
Under the circumstances presented here, the Supreme Court’s determination regarding the Law Guardian’s fees was proper (see, Matter of Department of Social Servs. [Wolfson] v Wolfson, 228 AD2d 594; Cilento v Cilento, 225 AD2d 648; Hughes v Hughes, 224 AD2d 389).
O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.